Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 24 January 1781
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                        
                            Sir,
                            Head Quarters New Windsor Jany 24. 1781
                        
                        I have been duly honored with your Excellency’s letter of the 10th and 13th instant. The 20th I had the
                            pleasure of writing to you fully, principally on the subject of the Pensylvania line.
                        It is with equal mortification and regret, I find myself obliged to add to that, the account of a second
                            mutiny, which I had apprehended and which has lately taken place in the Jersey troops—When the advices came away, it was
                            only partial, that corps being divided into several detachments; but it was imagined the revolt of one part had been in
                            consequence of a preconcerted plan between the whole and that the remainder would follow the example. Immediately on
                            receiving the intelligence, I sent a detachment from these posts, under the command of Major General Howe, with orders to
                            compel the mutineers to unconditional submission—and I have requested the civil authority not to interpose with any terms
                            of conciliation. It appears to me essential, that this spirit should be suppressed by force, and by the exemplary
                            punishment, of the principal instigators of the defection.
                        The complaints and demands of these mutineers resemble those of the Pensylvanians.
                        It is hard to say with certainty how far the disposition which has now appeared may extend itself among
                            troops, who have so many causes of dissatisfaction, but I hope we shall be able to stop the progress of the evil here.
                        The Count De Custine, The Marquis De Lavale and Mr De la Corbiere who have honor to call upon me on their
                            return to Rhode Island will communicate to you all we learn, concerning Arnolds descent in Virginia. ’Tis said by later
                            accounts that he had reimbarked—perhaps to fall upon some other point. We have no other intelligence. I have the honor to
                            be With sincere esteem Yr Excellency’s Most Obed. servt
                        
                            Go: Washington
                        
                    